

COMPLIANCE SYSTEMS CORPORATION
50 Glen Street, Suite 308
Glen Cove, New York 11542


                                                             April 16, 2010


Chestnut Cove Development LLC
53 Glen Cove Road
Greenvale, New York 11548
Attn: Len Gleicher, Managing Member


Dear Mr. Gleicher,


This letter agreement (this “Agreement”) sets forth the terms of our
understanding wherein Compliance Systems Corporation, a Nevada corporation
(“Compliance”) will make certain payments to Chestnut Cove Development LLC, a
New York limited liability company (“Chestnut”) on behalf of Call Compliance,
Inc., a New York corporation (the “Company”), a wholly-owned subsidiary of
Compliance, and in full satisfaction of the Company’s outstanding obligations
under that certain Lease Agreement, dated as of March 20, 2001 for the premises
located at 90 Pratt Oval, Glen Cove, New York 11542, and assigned to the
Company, as assignee-lessee, on January 26, 2005 (the “Lease”).


1.           Chestnut terminated the Lease as of December 31, 2009 (the
“Termination Date”) and the Company vacated the premises on the Termination
Date.  As of the Termination Date, the Company was indebted (the “Debt”) to
Chestnut in the aggregate amount of $50,106.84, which Debt is comprised of
taxes, expenses, and unpaid rent owed by the Company to Chestnut pursuant to the
Lease.


2.           Chestnut agrees that, in full satisfaction of the Debt and all of
the Company’s obligations under the Lease, it will accept the following from
Compliance:


(a)           An aggregate cash payment of $10,500 payable as follows: ten
monthly payments of $1,000, with each payment made by, or on, the first business
day of each month commencing on May 1, 2010 and terminating on February 1,
2011.  Compliance shall deliver to Chestnut a cash payment of $500 by, or on,
April 15, 2010.


 
(b)
1,675,000 5-year warrants to purchase shares of common stock, par value $0.001
per share, of Compliance at a per share exercise price of $0.02, issued as
follows;



Leonard Gleicher                             838,000 warrants
Steve Sameroff                                837,000 warrants

 
- 1 -

--------------------------------------------------------------------------------

 

3.           Chestnut agrees to release and hold harmless the Company and
Compliance (and each of the Company’s and Compliance’s officers, directors,
shareholders, agents, employees, successors and assigns from all actions, causes
of action, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, damages, judgments, extents, executions, claims, and demands
whatsoever, in law, admiralty or equity that Chestnut ever had, now has or
hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever resulting from the Lease.


4.           This Agreement, and other documents delivered pursuant hereto or
incorporated by reference herein contain the entire agreement between the
parties and supersedes all prior agreements or understandings between the
parties hereto relating to the subject matter hereof.  No oral representation,
agreement or understanding made by any party hereto shall be valid or binding
upon such party or any other party hereto.  Any amendment to or modification of
this Agreement must be in writing and signed by the party against whom
enforcement is to be sought.


5.           The Agreement and the rights and obligations of the parties
hereunder shall be interpreted, construed, and enforced in accordance with the
laws of the State of New York, without regard to its choice and/or conflict of
laws provisions.  Any legal action resulting from, arising under, out of or in
connection with, directly or indirectly, this Agreement shall be commenced
exclusively in the Supreme Court, State of New York, County of Nassau or the
U.S. District Court for the Eastern District of New York.  The parties to this
Agreement hereby submit themselves to the jurisdiction of any such court, and
agree to service of process on them in any such action, suit or proceeding.


6.           All notices, requests and other communications to any party
hereunder shall be in writing and shall be delivered, if to Compliance, at:



   
Compliance Systems Corporation
   
50 Glen Street, Suite 308
   
Glen Cove, New York 11542
   
Attn: Dean R. Garfinkel, President
     
with a copy to:
 
Moritt Hock Hamroff & Horowitz LLP
   
400 Garden City Plaza
   
Garden City, New York 11530
   
Attn: Dennis C. O’Rourke, Esq.
     
And if to Chestnut, at:
 
Chestnut Cove Development LLC
   
53 Glen Cove Road
   
Greenvale, New York 11548
     
with a copy to:
                               
Attn:  
   

 
 
- 2 -

--------------------------------------------------------------------------------

 

7.           Chestnut acknowledges that it has entered into this Agreement
knowingly and voluntarily after a period of negotiation between the
parties.  Chestnut further acknowledges that it understands the terms contained
herein and has reviewed the same with its attorneys.



 
COMPLIANCE SYSTEMS CORPORATION
     
By:
[s] Dean R. Garfinkel
   
Dean R. Garfinkel
   
President



Your signature on the line below constitutes your acknowledgement of and
agreement with each provision contained in this Agreement.


CHESTNUT COVE DEVELOPMENT LLC
     
By:
[s] Len Gleicher
   
Len Gleicher
   
Managing Member
 

 
 
- 3 -

--------------------------------------------------------------------------------

 